November 30 , 2012 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Opportunity Funds - Dreyfus Natural Resources Fund (the "Registrant") File No.: 811-09891 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended September 30, 2012. Please direct any questions or comments to the attention of the undersigned at (212) 922-6785. Very truly yours, /s/ Elta Mariani Elta Mariani Paralegal EM/ Enclosures
